Examiner’s Statement of Reason for Allowance

1.	Claims 1, 3, 5-9, 11, 13-15, 17 and 19-24 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20190140776 and 9414339 either individually or in combination fail to teach a method, a non-transitory computer readable storage medium storing a program that is executed by a computing device and an apparatus, comprising: at least one processor; and a non-transitory memory coupled to the at least one processor, wherein the 
non-transitory stores computer-readable instructions that are executable by the at least one processor, the instructions comprising instructions for: obtaining, according to a quantity of actually transmitted synchronization signal blocks, at least one time-domain resource unit in at least one physical downlink control channel (PDCCH) occasion, the at least one PDCCH occasion being associated with an actually transmitted synchronization signal block of the actually transmitted synchronization signal blocks, 
wherein the at least one PDCCH occasion is comprised in a system information window, the system information window comprises one or more PDCCH occasions including 
the at least one PDCCH occasion, and each PDCCH occasion of the one or more PDCCH occasions is associated with an actually transmitted synchronization signal block of 
the actually transmitted synchronization signal blocks; and receiving a PDCCH on the at least one time-domain resource unit, the PDCCH carrying control information 
corresponding to system information.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466     

/DIANE L LO/Primary Examiner, Art Unit 2466